Order filed October 7, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-14-00583-CV
                                  ____________

                         ALPER KARAALI, Appellant

                                        V.

                 PETROLEUM WHOLESALE, L.P., Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-44275

                                    ORDER

      According to information provided to this court, this is an appeal from a
final judgment signed April 15, 2014. Appellant filed a motion for new trial on
April 24, 2014, and a notice of appeal on July 18, 2014. Appellant filed a pauper’s
affidavit in the trial court with his notice of appeal. On September 24, 2014, a
partial clerk’s record was filed containing the documents related to appellant’s
claim of indigence. The record contains the trial court’s order sustaining the
contest to appellant’s claim of indigence signed August 19, 2014. Accordingly, we
issue the following order:

      We ORDER appellant to pay the appellate filing fee in the amount of
$175.00 to the clerk of this court on or before October 31, 2014. In addition,
appellant is ordered to pay for preparation of the complete clerk’s record for appeal
and provided this court with proof of payment on or before October 31, 2014.

      If appellant fails to comply with this order, the court will dismiss the appeal.
See Tex. R. App. P. 42.3.

                                  PER CURIAM